FILED
CHARLOTTE, NC

UNITED STATES DISTRICT COURT OCT 25 2019

WESTERN DISTRICT OF NORTH CAROLINA
US DISTRICT COURT
WESTERN DISTRICT OF NC

UNITED STATES OF AMERICA DOCKET NO. 3:1 L 377

Vv.

YSATAH MONTRECE-OMAR HARPER

ee

 

ORDER SEALING ARREST WARRANT,
AFFIDAVIT AND COMPLAINT

UPON MOTION of the United States of America, by and through R. Andrew Murray,
United States Attorney for the Western District of North Carolina, for an order directing that the
Arrest Warrant, Affidavit and Complaint, and the Motion to Seal and this Order be sealed, to
protect the secrecy of the on-going nature of the investigation in this matter until further order of
this court,

IT IS HEREBY ORDERED that the Arrest Warrant, Affidavit and Complaint, the
Motion to Seal and this Order be sealed until further order of this court.

The Clerk is directed to certify copies of this Order to the United States Attorney's
Office.

This the 25" day of October, 2019.

Darke
DAVIP C. R

“UNITED STATES MAGISTRATE JUDGE

 

 

 

 

 

 

 
